BLUE, Chief Judge.
Robin Butler appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Butler raised four issues in his motion. We affirm the trial court’s denial of all of these issues; however, we disagree with the trial court’s analysis of the following issue: Butler alleged that his trial counsel discussed a plea offer with him and gave him affirmative misadvice regarding the consequences of entering the plea. This was not advice that caused him to reject the plea. Butler chose to go to trial and was convicted by a jury. Since he did not rely on trial counsel’s erroneous advice, he has failed to show prejudice. We therefore affirm the trial court’s denial of this claim.
Affirmed.
NORTHCUTT and CASANUEVA, JJ., concur.